EXHIBIT EN POINTE TECHNOLOGIES, INC. AGREES TO BE ACQUIRED FOR $2.50 PER SHARE IN CASH Los Angeles, March 11, 2009 — En Pointe Technologies, Inc. (NASDAQ:ENPT),a leading national provider of business-to-business information technology products, services and solutions, today announced that it has entered into a definitive merger agreement to be acquired by Din Global Corp. (the “Acquiror”), a holding company to be owned by the Company’s President and Chief Executive Officer, Attiazaz “Bob” Din, Naureen Din (Mr. Din’s wife and also a member of the Company’s Board of Directors), and members of Mr. and Mrs. Din’s family.Pursuant to the terms of the merger agreement, the Acquiror has agreed to pay to the Company’s stockholders $2.50 in cash for each outstanding share of the Company’s common stock, representing a premium of approximately 212% over the closing share price of the Company’s common stock of $0.80 on March 11, 2009.Mr. and Mrs. Din and their family beneficially own approximately 26% of the outstanding shares of the Company’s common stock. The Company’s Board of Directors, acting upon the unanimous recommendation of a special committee comprised entirely of independent directors (the “Special Committee”), has approved the merger agreement and resolved to recommend that the Company’s stockholders vote in favor of the agreement. Dr.
